Citation Nr: 0841409	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  99-22 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Entitlement to service connection for basal cell 
carcinoma.

4.  Entitlement to service connection for neuromas of the 
feet.

5.  Entitlement to service connection for arthritis. 

6.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied entitlement to the benefits 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Cleveland in September 
2008 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection for a lung disorder was denied by 
rating decision in June 1972.  The veteran did not appeal the 
decision.

2.  Service connection for a back disorder was denied by 
rating decision in September 1974.  The claim to reopen 
service connection for a lung disorder also was denied at 
that time.  The veteran did not appeal the decision.

3.  Evidence submitted since September 1974 decision, 
reviewed along with evidence previously submitted, is not so 
significant that it must be considered to fairly decide the 
merits of these claims. 

4.  The veteran served in Vietnam from April 1968 to April 
1969 and is therefore presumed to have been exposed to 
herbicides.

5.  Basal cell carcinoma was first manifested many years 
after the veteran's service and has not been medically 
related to his service. 

6.  Neuromas of the feet were first manifested many years 
after the veteran's service and have not been medically 
related to his service. 

7.  Arthritis of the shoulder, knees, and left foot was first 
manifested many years after the veteran's service and has not 
been medically related to his service.

8.  Throughout the course of the appeal, the veteran's 
bilateral hearing loss has been manifested by hearing acuity 
between Level I and II for both ears, with speech 
discrimination between 86 and 92 percent.  


CONCLUSIONS OF LAW

1.  The June 1972 rating decision denying service connection 
for a lung disorder is final.  38 U.S.C. § 4005(c) (1970); 38 
C.F.R. §§ 3.160, 19.118, 19.153 (1972).

2.  The September 1974 rating decision denying service 
connection for a back disorder is final, and also serves as 
the last final disallowance of the claim for service 
connection for a lung disorder.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.160, 19.118, 19.153 (1974).

3.  New and material evidence has not been submitted 
regarding the veteran's claim of entitlement to service 
connection for a lung disorder; therefore, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).
4.  New and material evidence has not been submitted 
regarding the veteran's claim of entitlement to service 
connection for a back disorder; therefore, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

5.  Basal cell carcinoma was not incurred or aggravated in 
the veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  Neuromas of the feet were not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2008).

7.  Arthritis was not incurred or aggravated in the veteran's 
active duty service; nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

8.  The criteria for a compensable rating for bilateral 
hearing loss are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Specific to the veteran's new and material evidence claims, 
in a July 2004 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, it informed the veteran of the need to 
submit new and material evidence in order to reopen his 
claims.  This included the standard by which evidence is 
judged to be new and material evidence, as well as the 
reasons for his prior denials.  The letter also explained the 
relative burdens of VA and the veteran with respect to 
obtaining evidence.  This notice satisfied VA's duty to 
notify the veteran regarding his new and material evidence 
claims. 

Regarding the duty to assist, in claims to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  VA does not have a duty to 
provide the veteran a VA examination and/or an opinion if the 
claim is not reopened.  Cf. 38 U.S.C.A. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  As discussed 
above, in this case, the AOJ complied with VA's notification 
requirements and informed the veteran of the information and 
evidence needed to substantiate his claim to reopen.  All 
identified and available treatment records have been secured.  
Since no new and material evidence has been submitted, 
however, an examination and an opinion are not required.  The 
duty to assist has been fulfilled.

With respect to the veteran's service connection claims, a 
March 2008 letter satisfied VA's duty to notify.  
Specifically, the notice informed the veteran of information 
and evidence necessary to substantiate the claims for service 
connection. It related the information and evidence that VA 
would seek to provide and that which he was expected to 
provide.  It also informed the veteran of information and 
evidence that governs the initial assignment of a disability 
evaluation and the regulations regarding the effective date 
of the establishment of service connection.  

VA has done everything reasonably possible to assist the 
veteran with respect to his service connection claims in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  All identified and 
available post-service treatment records have been secured.  

The veteran has not been afforded VA exams in conjunction 
with his service connection claims.  Such is not required in 
this case.  VA is required to obtain an exam and seek a 
medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. 
§ 3.159(c)(4) (2008).  

Here, the current medical evidence establishes that the 
veteran receives treatment for all three disorders claimed - 
basal cell carcinoma, foot neuromas, and arthritis of 
multiple joints.  The veteran's service medical records, 
however, fail to confirm treatment for these disorders, or 
for symptoms that may be related to these disorders.  
Furthermore, the evidence of record does not indicate that 
there may be an association between service and any of these 
disorders.  The veteran has not submitted medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits.  Nor is 
there credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  The 
veteran testified before the undersigned that his first 
instance of skin cancer was in 1996.  He did not testify as 
to a continuity of symptoms pertaining to his feet or joints, 
nor does the medical evidence support the same.  Based on the 
evidence, no medical exam or opinion is required here for the 
service connection claims. 

Lastly, regarding the veteran's higher initial evaluation 
claim, in June 2002, the AOJ sent a letter to the veteran 
providing the notice required for the initial claim of 
service connection for hearing loss.  Service connection was 
subsequently granted, and the veteran appealed the initial 
rating.  In cases such as this, where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

The veteran bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  Neither 
the veteran nor his representative alleges such prejudice.  
Regardless, in a letter dated in March 2008, the AOJ notified 
the veteran of the process by which disability ratings are 
determined.  The veteran was given the opportunity to submit 
additional information.  The claim subsequently was 
readjudicated in the April 2008 supplemental statement of the 
case.  The veteran has been adequately notified of the 
information and evidence necessary to substantiate his claim 
for a higher rating.

Regarding the duty to assist in this claim, the veteran's 
hearing acuity has been evaluated on three occasions during 
the course of the appeal (the last being in October 2003) and 
has consistently been within the same range.  Outpatient 
clinical records dating through 2007 are of record and do not 
indicate an increase in reporting of symptoms.  Rather than 
further delay this already long-pending appeal, it is 
appropriate to give the veteran final action on his case.  
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to assist the veteran.

Although the March 2008 notice relied upon in this decision 
was delivered after the initial denial of the claims, the AOJ 
subsequently readjudicated the claims based on all the 
evidence in the April 2008 supplemental statement of the case 
(SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).




New and Material Evidence

Lung Disorder

The veteran seeks service connection for a lung disorder, 
which he alternately contends is the result of exposure to 
herbicides while stationed in Vietnam or of exposure to 
chemicals while training in a gas chamber.  This claim was 
denied by rating decision in June 1972, because the service 
treatment records were negative for treatment of a lung or 
breathing problem and the treatment records following service 
did not confirm a lung problem until two years after 
separation.  Of record at the time of the denial were the 
veteran's service treatment records; private treatment 
records dated from May 1969 to April 1972, showing acute 
bronchitis in January 1972; VA in-patient treatment records 
dated in March 1972 relating to early obstructive pulmonary 
disease; and a VA special chest examination in May 1972.  The 
veteran did not appeal the June 1972 rating decision; 
therefore, it became final.  38 U.S.C. § 4005(c) (1970); 38 
C.F.R. §§ 3.160, 19.118, 19.153 (1972).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

For claims filed before August 2001, as is the case here, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The veteran attempted to reopen his claim in June 1974 by 
submitting VA in-patient records dated from May to June 1974, 
which confirmed a diagnosis of chronic obstructive pulmonary 
disease (COPD).  By rating decision in September 1974, the RO 
declined to reopen the claim as the evidence submitted did 
not substantiate the claim.  The veteran did not appeal that 
decision, and it too became final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. §§ 3.160, 19.118, 19.153 (1974).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Here, 
the last final disallowance was in September 1974; therefore, 
evidence received after that date is considered for purposes 
of reopening the claim.

Since that time, the evidence added to the record includes VA 
general medical examinations in November 1992 (showing no 
lung disorders) and November 1996 (reconfirming a diagnosis 
of COPD).  Neither exam made reference to the etiology of the 
veteran's lung disorder.  While they are new, as they had not 
been of record previously, these reports are not material.  
They do not relate to a fact necessary to substantiate the 
claim, namely a relationship between the disorder and the 
veteran's service.  

Additionally, the veteran submitted private treatment records 
dated from 1972 to 1984; 1994 to 1996; and, in 2000.  These 
show on-going treatment for COPD, but fail to address the 
issue of etiology.  Therefore, they are not material to the 
claim.  Similarly, VA outpatient clinical records dated from 
October 1991 and December 2007 show treatment for breathing 
problems and COPD.  There is no mention, however, of a 
relationship to service.  These records are not sufficient to 
reopen the claim.

The veteran has submitted written statements and has 
testified before RO personnel and the undersigned Veterans 
Law Judge.  This testimony is new, but not material.  
Although the veteran asserts that his exposure to herbicides 
in Vietnam makes this claim new, that is not the case.  See 
Untalan v. Nicholson, 20 Vet. App. 467 (2006) (new arguments 
based on evidence already of record at time of previous 
decision do not constitute presentation of new evidence).  
Furthermore, the law providing presumptive service connection 
for veterans exposed to herbicides is specific to particular 
listed diseases.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  COPD is not 
one of these diseases.  Thus, there has been no liberalizing 
law which would grant the veteran benefits to which he was 
previously denied. 

In short, while new evidence has been submitted, none of it 
relates to an unestablished fact necessary to substantiate 
the claim for a lung disorder.  New and material evidence 
having not been received, the previously denied claim cannot 
be reopened.  The appeal is denied.

Back Disorder

The veteran seeks service connection for a back disability, 
which he contends is the result of in-service strains, which 
he experienced carrying heavy ammunition and having equipment 
fall on him.  This claim was denied by rating decision in 
September 1974, because the service treatment records showed 
only acute and transitory complaints of back pain, as opposed 
to a chronic condition.  Of record at the time of the denial 
were the veteran's service treatment records; private 
treatment records dated from May 1969 to April 1972, showing 
no complaints or treatment for a back disorder; VA in-patient 
treatment records dated in March 1972 for an unrelated 
disorder, showing a normal examination of the musculoskeletal 
system; a VA general medical examination in May 1972, also 
showing a normal examination of the musculoskeletal system; 
and VA in-patient records from May to June 1974 for unrelated 
disorders, with no complaints of back trouble.  The veteran 
did not appeal the September 1974 rating decision; it became 
final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.160, 
19.118, 19.153 (1974).

Since that time, to the record has been added private records 
from 1972 to 1984.  In these records, there is a February 
1975 x-ray of the lumbosacral spine which was conducted due 
to the veteran's complaints of right flank pain of unknown 
etiology.  It revealed narrowed disc space and evidence of 
the congenital disease of spina bifida occulta.  In February 
1976, the veteran presented with complaints of back pain 
since 1971 or 1972 after an accident when working in a shop.  
His then-current pain was related to a lifting injury in the 
course of work for the Sanitation Department.  Records in May 
1984 reference an acute strain in or around 1974, describing 
it with details similar to the 1976 incident of lifting 
garbage cans at work.  The 1984 treatment was related to a 
March 1982 work injury involving dollies falling on him.  He 
was diagnosed with a herniated nucleus pulposus.  

Also added to the record was a November 1992 VA examination, 
at which time the veteran reported a history of a twisting 
injury in 1982.  X-rays revealed degenerative arthritis in 
the lumbosacral spine.  Subsequent treatment for the back 
references the 1982 incident or is otherwise silent as to 
etiology.  

With respect to this medical evidence, it is new, as it has 
not been previously considered by decision makers.  However, 
it may not be considered new and material, because it does 
not relate the veteran's current back disorder to any 
incident in service.  Instead, it confirms several post-
service intercurrent causes, mainly on-the-job injuries to 
the back.  At no point does the evidence raise the 
possibility of an in-service cause for the veteran's back 
pain.  On each occasion of treatment, in his own words, the 
veteran continuously relates his back pain to a recent, acute 
injury.  At no point does he contend to medical personnel 
that his back pain was related to his service.  The new 
evidence, therefore, is not material.  

The veteran has also testified before RO personnel and the 
undersigned Veterans Law Judge on this issue.  He has 
submitted numerous personal statements of his contentions.  
While new, this information is not material sufficient to 
reopen the claim, as his statements represent arguments based 
on the same evidence as previously considered.  See Untalan 
v. Nicholson, supra.  As new and material evidence has not 
been submitted, the claim cannot be reopened.  

Service Connection

The veteran seeks service connection for skin cancer, a foot 
disorder, and arthritis, all of which he contends initially 
manifested in service.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Each 
disorder is discussed in turn below.

Basal Cell Carcinoma

The veteran testified before the undersigned in September 
2008 that he believed that he had skin cancer due to his 
exposure to herbicides in Vietnam, as well as extreme sun 
exposure while stationed there.  He further indicated that he 
believed his first diagnosis was in 1996.  For purposes of 
establishing service connection for a disability resulting 
from exposure to a herbicide agent, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).  In this case, 
the veteran's service personnel records confirm that he was 
stationed in country from April 1968 to April 1969.  He is 
therefore presumed to have been exposed to herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).  Furthermore, the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442- 41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); 
Notice, 64 Fed. Reg. 59, 232- 243 (Nov. 2, 1999). 

Notably, the veteran's disease, basal cell carcinoma, is not 
an enumerated disease.  In fact, inclusion of it has been 
specifically ruled out.  The Agent Orange Act of 1991 (PL 
102-4) requires that the National Academy of Sciences (NAS) 
and the Secretary enter into an agreement for NAS to review, 
summarize, and make recommendations about diseases associated 
with exposure. The NAS is required to submit a report on its 
activities every two years and, based on the findings 
contained in the report, the Secretary has to make decisions 
about presumptive service connection with diseases studied.  
In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 categorized 
certain health outcomes as having "inadequate/insufficient" 
evidence to determine whether they may be associated with 
herbicide exposure.  The health outcomes in this category 
include the skin cancers of melanoma, basal, and squamous 
cell varieties.  Thus, the veteran's basal cell carcinoma is 
not a qualifying disease entity under the presumption for 
service connection based on exposure to herbicides. 

Alternatively, if the evidence demonstrates that a chronic 
disease subject to presumptive service connection (here, a 
malignant neoplasm) manifested itself to a compensable degree 
within one year of separation from service, presumptive 
service connection is warranted.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  
In this case, however, the first documented instance of the 
veteran's basal cell skin cancer is in July 1999, roughly 
thirty years after his October 1969 separation from service.  
Even presuming that the veteran's recollection of his first 
diagnosis in 1996 is correct, as he testified to in his 
hearing before the undersigned, this is still beyond the one 
year presumptive period.  Thus, the presumption for chronic 
diseases is not applicable.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder, direct service connection may 
nevertheless be established by demonstrating that the disease 
was in fact "incurred" during service by proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 
1994).

The veteran's service treatment records are negative for 
complaint, treatment, or diagnosis of basal cell carcinoma.  
The veteran's October 1969 separation examination found all 
systems normal, and the veteran reported no complaints 
referable to his skin apart from "jungle rot" on his feet 
and ringworm on his legs.  As noted above, the first 
documented instance of the disease was in July 1999.  While 
it is true that squamous cell cancer was diagnosed as early 
as March 1999, that is a separate disability for which 
service connection has already been denied (in May 2000) and 
not appealed.  Regardless, there is no medical evidence of 
record showing that the veteran's basal cell skin cancer is 
related to his period of service.  He has not submitted 
medical evidence to that effect; nor is there credible 
evidence tending to indicate such an association, warranting 
further medical development.  

Although the veteran has testified to his belief that his 
time in service in Vietnam caused his skin cancer, both due 
to the sun and to chemicals such as herbicides, his 
assertions cannot be afforded probative weight in the absence 
of evidence that he has the expertise to render opinions 
about medical matters.  Where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran possesses such 
medical training.

In sum, the probative evidence does not establish a link 
between the veteran's basal cell carcinoma and his period of 
service.  The preponderance of the evidence is found to be 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection for basal 
cell carcinoma is not warranted.

Neuromas of the Feet

The veteran contends that his feet were constantly wet in 
Vietnam and alternatively exposed to extreme cold 
temperatures in Germany.  He also alleges that he was issued 
boots which were too small during boot camp.  He feels these 
conditions led to his current diagnosis of neuromas of the 
feet. 

Service treatment records show no treatment for pain or other 
ailment associated with the feet.  The veteran's September 
1966 enlistment examination and October 1969 separation 
examination each found his feet to be normal.  Shortly after 
service, in March 1972, the veteran underwent a VA general 
medical examination and presented with several complaints, 
though none referable to his feet.  Exam of the 
musculoskeletal system was normal.  Private treatment records 
dated from May 1969 to May 1984 are silent for complaints 
referable to the feet.  He underwent an additional VA general 
medical examination in November 1992.  At that time, there 
was no musculoskeletal evidence of disease, injury, scarring, 
or functional effects affecting his feet.  

VA outpatient clinical records are also of record, and date 
from October 1991 to December 2007.  The first documented 
instance of treatment for neuromas of the feet is in August 
1996, when the veteran was examined for a foreign body in his 
left foot with pain upon pressure.  Upon examination, a 
diagnosis of neuroma was noted.  Subsequent records show 
additional neuromas noted, with surgical intervention in 
January, February, March, and September 1997.  The veteran 
continues to be treated for foot pain. 

While this evidence shows that the veteran has, in fact, been 
diagnosed with neuromas of the feet, there is nothing to 
suggest a relationship to service.  The veteran was not 
treated for a foot disorder in service.  No such disorder is 
noted on entrance or separation examination.  It is more than 
twenty five years after his separation that the first 
diagnosis of neuromas is made, without previous complaints 
regarding the feet, despite copious amounts of medical 
evidence prior to that time.  

Service connection requires medical evidence of a nexus 
between the current disability and service.  Such is not 
found in this case.  Based on a review of the entire record, 
including the veteran's testimony before the undersigned, the 
preponderance of the evidence is against the veteran's claim.  
The benefit of the doubt provision does not apply.  Service 
connection is not warranted for neuromas of the feet.

Arthritis 

In his September 2008 hearing before the undersigned, the 
veteran testified that the genesis of his arthritis in 
multiple joints was the dampness and cold that he was exposed 
to in service.  The veteran currently has diagnoses of 
arthritis in the right shoulder, both knees, the left foot, 
and the lumbosacral spine.  See VA x-ray reports, January 
2001, December 1998, May 1997, and November 1992, 
respectively.  

The Board notes that service connection for a spine 
disability was previously denied by rating decision in 
September 1974.  As discussed fully above, the veteran has 
not submitted new and material evidence sufficient to reopen 
the claim, and it remains denied.  Accordingly, when further 
discussing the veteran's claim for arthritis, the Board's 
jurisdiction is limited to all other non-spine related 
joints.

Service treatment records are negative for a diagnosis of 
arthritis.  Referable to the current disabilities, there are 
no incidents of orthopedic treatment for the shoulder, knees, 
or left foot.  The sole orthopedic injury of record appears 
to be a "minor back strain" noted in August 1967 which 
occurred when a block fell off a scaffold and landed on the 
veteran.  No mention was made at that time, or thereafter, of 
other orthopedic injuries associated with that accident.  The 
veteran's October 1969 separation examination was negative 
for a pathological finding referable to the shoulder, knees, 
or left foot.  He did not report a history of problems 
associated with these joints. 

Post-service evidence includes private and VA records that 
date from 1969 to 2007 and have been reviewed thoroughly.  VA 
general medical examinations were undertaken in March 1972 
and November 1992.  Each examined the musculoskeletal system 
and yielded normal results with respect to the currently 
diagnosed joints at issue.

Left foot arthritis was first noted on x-ray in May 1997.  
Radiographic evidence of the knees in October 1997 was 
negative, but mild degenerative changes were spotted on later 
x-rays in December 1998.  X-rays of the right shoulder show 
that arthritis was first found in January 2001.  See negative 
x-rays dated in September and November 1996.  Though the 
veteran has diagnoses of arthritis in these joints, there is 
no evidence linking any of the diagnoses to his service.  To 
review, his service treatment records are negative for 
complaints, treatment, or diagnosis.  His first diagnosis is 
more than twenty five years after his period of service in 
1997.  The veteran has submitted no medical evidence 
attempting to link the disease to his service.  The record 
does not substantiate a continuity of symptomatology between 
service and the first diagnoses.  Importantly, the veteran 
did not raise these issues on VA examinations in 1972 and 
1992.  Without credible medical evidence of a nexus between 
the current diagnoses of arthritis and service, direct 
service connection cannot be granted.  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).  As shown above, however, 
the first arthritis diagnosis was made in May 1997, more than 
twenty five years after service.  This falls beyond the one 
year presumptive period.  As nexus evidence is lacking in 
this case, service connection must be denied.  

Disability Evaluations

The veteran seeks a higher initial disability evaluation for 
his service-connected hearing loss.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection was established for left ear hearing loss 
by rating decision in September 1999 and was evaluated as 
noncompensable under 38 C.F.R. § 4.85, DC 6100.  Service 
connection was denied for the right ear at that time.  The 
veteran appealed the initial rating for the left ear and the 
denial of the right ear.  During the course of the appeal, in 
May 2004, service connection was granted for the right ear.  
The noncompensable evaluation was continued for the bilateral 
disorder.

In assigning a noncompensable evaluation for the veteran's 
hearing loss, the RO considered the veteran's pertinent 
history and the objective medical findings.  On audiological 
evaluation in August 1999, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
50
65
LEFT
15
15
30
55
60

The puretone threshold average from 1000 to 4000 Hz recorded 
for the right ear was 41 decibels, and was 40 decibels for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in both ears.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of I for each ear (0 to 41 average puretone 
threshold, with between 92 and 100 percent speech 
discrimination).  Entering the category designation of I for 
each ear into Table VII produces a noncompensable disability 
evaluation under Diagnostic Code 6100.

The veteran underwent additional VA examination in February 
2001.  At that time, pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
45
55
LEFT
20
20
40
50
60

The puretone threshold average from 1000 to 4000 Hz recorded 
for the right ear was 40 decibels, and was 43 decibels for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in both ears.  

Applying the applicable criteria to these results yields a 
numerical designation of II for the right ear (0 to 41 
average puretone threshold, with between 84 and 90 percent 
speech discrimination).  Based on the same table, the results 
also yield a numerical designation of II for the left ear (42 
to 49 percent average puretone decibel hearing loss, with 
between 84 and 90 percent speech discrimination).  Entering 
the category designation of II for both ears into Table VII 
continues to produce a noncompensable disability evaluation. 

The veteran's most recent VA examination was in October 2003.  
The veteran's audiogram results follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
40
55
LEFT
10
10
30
50
60

The puretone threshold average from 1000 to 4000 Hz recorded 
for the right ear was 35 decibels, and was 38 decibels for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 86 percent in both ears.  

These results yield a numerical designation of II for both 
ears (0 to 41 average puretone threshold, with between 84 and 
90 percent speech discrimination).  Again, entering the 
category designation of II for both the right and left ears 
into Table VII produces a noncompensable disability 
evaluation.  Though treatment records through December 2007 
are of record and include audio consultations, they do not 
include additional audiometric data.  Rather, they address 
the veteran's other ear-related disorders which are not 
relevant to this rating claim. 

The veteran argues that he has difficulty hearing and 
therefore his disability warrants a compensable hearing.  
Pertinent case law, however, provides that the assignment of 
disability ratings for hearing impairment is to be derived by 
the mechanical application of the ratings schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

There is no question that the veteran has hearing loss due to 
service.  The grant of service connection affirms that.  What 
the evidence of record does not show is an impairment in the 
veteran's earning capacity which warrants a compensable 
disability evaluation. The severity of his disability has 
remained stable throughout the course of the appeal; 
therefore, staged ratings as provided for under Fenderson v. 
West, supra, are unnecessary.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  A compensable evaluation is 
not warranted.



ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a lung disorder is denied.

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a back disorder is denied.

Entitlement to service connection for basal cell carcinoma is 
denied.

Entitlement to service connection for neuromas of the feet is 
denied. 

Entitlement to service connection for arthritis is denied. 

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



______________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


